Citation Nr: 0217817	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the veteran's 
cause of death.

2.  Eligibility to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  He died on February [redacted], 2000.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant service connection for the veteran's cause of 
death and eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 (DEA).

In statements dated in November 2001 and April 2002, the 
appellant stated her opinion that the veteran's death was 
due to negligent VA care, and raised a claim under 38 
U.S.C.A. § 1151.  It also appears that the appellant made 
a claim for reimbursement of funeral and medical expenses 
in her June 2001 Notice of Disagreement.  These claims are 
referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim for service connection for the 
veteran's cause of death has been obtained and examined, 
and all due process concerns as to the development of the 
claim have been addressed.

2.  The immediate cause of the veteran's death in February 
2000 was identified on the death certificate as 
cardiomyopathy due to or as a consequence of ischemic 
heart disease.

3.  The veteran's cardiovascular condition was not present 
during service or manifested to a compensable degree 
within one year subsequent to his separation from service, 
nor is it shown to be related to his service.

4.  The veteran was service-connected for bilateral 
hearing loss rated as 50 percent disabling; arthritis and 
bursitis of the right shoulder rated as 30 percent 
disabling; tinnitus, hemorrhoidectomy, and stomach ulcer 
all rated as noncompensable (zero percent) disabling, 
prior to his death in February 2000.  His disorders were 
rated as 70 percent disabling on a combined basis.

5.  The statutory criteria for eligibility for DEA are not 
met.


CONCLUSIONS OF LAW

1.  As cardiomyopathy due to or as a consequence of 
ischemic heart disease was not incurred in or aggravated 
by service, and is not presumed to have been incurred 
during service, service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran's service-connected disabilities were 
neither principal nor contributory causes of his death.  
38 U.S.C.A. § 1310 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 3.312 (2002).

3. The statutory requirements for eligibility for 
Dependents' Educational Assistance benefits under 
38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 
3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a claim where service connection was not established 
for the fatal disability prior to the death of the 
veteran, the initial inquiry is to determine whether the 
fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal 
disorder should have been service-connected.  See 38 
C.F.R. § 3.312 (2002).  Service connection is granted for 
a disability resulting from an injury suffered or disease 
contracted while in active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  In addition, 
certain disorders - including cardiovascular conditions -- 
are presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause 
of the veteran's death.  See 38 C.F.R. § 3.312 (2002).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined 
to cause death, or aided assistance to the production of 
death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c) (2002).

The appellant contends that the death of her husband was 
incurred in or aggravated by his active military service, 
and that service connection for the cause of his death 
should be assigned.  The appellant also contends that she 
is eligible for DEA benefits.  After reviewing the record, 
the Board finds that the evidence does not support her 
contentions and her claim for service connection must 
fail.


I.  Entitlement to Service Connection for Veteran's Cause 
of Death

Prior to his death, the veteran was service-connected for 
bilateral hearing loss, rated as 50 percent disabling, 
effective from March 1997.  The veteran was also service-
connected for arthritis and bursitis of the right 
shoulder, rated as 30 percent disabling from February 
1999.  In addition, the veteran received noncompensable 
(zero percent) ratings for tinnitus (effective from March 
1997), hemorrhoidectomy (effective from April 1946), and 
stomach ulcer (effective from December 1998). 

The veteran died on February [redacted], 2000.  The veteran's 
death certificate lists the immediate cause of his death 
as cardiomyopathy, due to or as a consequence of ischemic 
heart disease. 

The veteran's service medical records do not reflect any 
complaints, treatment, or diagnosis of a cardiovascular 
condition.  Competent medical evidence does not show that 
the veteran's cardiovascular condition was incurred in or 
aggravated by service.  The record is devoid of any 
evidence or opinion that the veteran manifested a 
cardiovascular condition in service or within an 
applicable presumptive period following service.  Post-
service records show that he underwent a coronary artery 
bypass graft in 1990, or approximately 45 years following 
his separation from service.  The evidence does not 
reference any cardiovascular problems prior to 1990.  
Likewise, this evidence does not show that the veteran's 
cardiovascular disorder that was treated in 1990 was in 
any manner related to his several service-connected 
disorders.  Treatment records, dated in January 2000 
shortly before the veteran's death, are void of any 
reference to his service-connected disabilities as well.

The Board acknowledges that the appellant stated her 
belief that the veteran's cardiovascular condition was 
incurred in or aggravated by his active military service.  
The appellant has not demonstrated that she has the 
medical expertise that would render competent her 
statements as to the relationship between the veteran's 
cause of death, his military service, and his service-
connected disabilities.  Her opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between the death of the veteran, his 
military service, and his service-connected disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Statements submitted by the veteran qualify as competent 
lay evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge 
of facts or circumstances and who can convey matters that 
can be observed and described by a layperson.  See 38 
C.F.R. § 3.159(a)(2) (2002).  Competent medical evidence 
is evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2002).  Competent medical evidence is 
considered more probative than competent lay evidence.

In brief, the medical evidence does not show that the 
veteran's post-service cardiovascular condition was in any 
manner related to service or developed within an 
applicable presumptive period following service.  The 
evidence also does not support a conclusion that the 
veteran's service-connected disabilities were either 
principal or contributory causes of his death.  The Board 
therefore concludes that the preponderance of the evidence 
is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.


II.  Eligibility for Dependents' Educational Assistance

Educational assistance is available to a child or 
surviving spouse of a veteran who, in the context of this 
issue on appeal, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2002).

In this case, the Board determined that the veteran did 
not die of any of his service-connected disabilities, or 
from a disability for which service connection should have 
been established.  The record also reflects that he did 
not have a disability evaluated as total and permanent in 
nature resulting from any of his service-connected 
disabilities at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" 
entitled to receive educational benefits.  See 38 U.S.C.A. 
§ 3501(a)(1) (2002); 38 C.F.R. §§ 3.807, 
21.3021(a)(2)(i)(ii) (2002).

Because the claimant does not meet the basic criteria 
under the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on 
the basis of absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appeal for DEA 
benefits must be denied as a matter of law.

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the appellant's claims folder.  The Board finds that the 
RO advised the appellant of the evidence necessary to 
support her claim for entitlement to service connection 
for the veteran's cause of death.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
All evidence identified by the appellant relative to this 
claim has been obtained and associated with the claims 
folder. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the appellant a 
letter dated in July 2001, which notified her of the type 
of evidence necessary to substantiate her claim.  It also 
informed her that it would assist in obtaining identified 
records, but that it was her duty to give enough 
information to obtain the additional records and to make 
sure the records were received by the VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  The Board finds that VA's duties to 
assist the claimant and to notify her of the evidence 
necessary to substantiate her claim have been satisfied.



ORDER

Service connection for the cause of the veteran's death is 
denied.  Eligibility for Dependents' Education Assistance 
benefits under 38 U.S.C. Chapter 35 is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

